EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian D. Keppler on 4 November 2021.

The application has been amended as follows:
	At claim 5, line 1, “herbicide is” has been amended to -- herbicides further comprise --.
At claim 6, line 1, “herbicide is” has been amended to -- herbicides further comprise --; and at line 5, “quizalofop,” has been deleted.
At claim 24, line 1, “herbicide is” has been amended to -- herbicides further comprise --.
At claim 25, line 1, “herbicide is” has been amended to -- herbicides further comprise --; and at line 5, “quizalofop,” has been deleted.
At claim 37, line 1, “herbicide is” has been amended to -- herbicides further comprise --.
At claim 38, line 1, “herbicide is” has been amended to -- herbicides further comprise --; and at line 5, “quizalofop,” has been deleted.

At claim 42, line 1, “herbicide is” has been amended to -- herbicides further comprise --; and at line 5, “quizalofop,” has been deleted.

The above amendments were made to put the dependent claims in number agreement with the independent claims upon which they depend, and to delete a limitation incorporated by amendment into the independent claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the response of 7 October 2021 Applicant argues that Cutchin does not teach a composition comprising the herbicide quizalofop and the safener cloquintocet, this is a fact. The Examiner does not that McCutchen et al do teach a quizalofop herbicide on page 26, left column, and the safener cloquintocet on page 37, left column, but that given the large number of combinations of herbicides and safeners possible that one of ordinary skill in the art would not have readily recognized the instantly claimed combination or that there would have been an advantage in using such a combination in controlling weeds in the vicinity of a wheat plant having a modified ACCase protein that convers herbicide resistance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 272-0799 and direct fax number (571) 273-0799.  The examiner can normally be reached on Monday to Friday from 7:30 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at (571) 270-7058.  The central FAX number for official correspondence is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.





/David H Kruse/
Primary Examiner, Art Unit 1663